UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6359



PERRY L. CRAWFORD,

                                              Plaintiff - Appellant,

          versus


SAMUEL DAWKINS, Medical Doctor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:05-cv-913)


Submitted:   July 9, 2007                  Decided:   July 31, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry L. Crawford, Appellant Pro Se. Elizabeth P. McCullough,
YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Perry L. Crawford appeals the magistrate judge’s order*

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the magistrate judge. Crawford v.

Dawkins, No. l:05-cv-913 (M.D.N.C. Feb. 26, 2007).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                              - 2 -